DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a hollow pieces” and “the hollow pieces comprises.”  Appropriate corrections is required.
Claim 2 is objected to because of the following informalities:  the claim recites “the hollow pieces further comprises.”  Appropriate corrections is required.
Claim 8 is objected to because of the following informalities:  the claim recites “the hollow pieces is.”  Appropriate corrections is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “hollow pieces corresponding to the bendable component.”  The claim is not clear as it is not clear what is meant structurally by “corresponding to the bendable component.”
Claim 1 recites the limitation “the bending component” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
The term “close to” in claims 4 and 6 is a relative term which renders the claim indefinite. The term “close to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2017/0092884 A1) (“Zhang”), in view of Chen et al. (US 2019/0326530 A1) (“Chen”).
With respect to claim 1, Zhang discloses a bendable device (abstr.) comprising a flexible layer – element 30-1 - and a bending layer – element 24-1 (0036, 0041, Fig. 6), the bending layer comprising a first main body, a second main body – elements 24A, and a bendable component – element 24B, wherein the first main body is connected with the second main body through the bendable component (0034, 0035, Fig. 5), the bending layer and the flexible layer being arranged in a laminated manner successively (0034-0036, 0041, 0042, Fig. 5).  Zhang is silent with respect to a supporting layer between the flexible layer and the bending layer, the supporting layer comprising hollow pieces corresponding to the bendable component, the hollow pieces comprising at least one first branch with a vertical component.
Chen discloses a bendable device (0002) comprising a supporting layer – element 9 – comprising hollow pieces – strip gaps 9 - corresponding to the bendable component – element 8 is a film, and thus as the device is flexible it would have been obvious to one of ordinary skill in the art that element 8 is bendable (0029, Fig. 2); the hollow pieces comprising a first branch with a vertical component (0040), the strip gaps helping to release stress formed during bending of the device (0030).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the device of Zhang a supporting layer adjacent the 
Regarding claim 2, Zhang and Chen teach the device of claim 1.  Chen discloses hollow pieces comprising a second branch with a horizontal component (0040).
As to claim 7, Zhang and Chen teach the device of claim 1.  Chen discloses the first branch comprising a strip (0029, 0030).
With respect to claim 8, Zhang and Chen teach the device of claim 1.  Chen discloses that the strip gaps intersect each other (0040), thus it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the hollow pieces can have any of the recited configurations as design changes are within the purview of a person skilled in the art (MPEP 2144.04).

Claims 3-6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chen, and further in view of Luo (US 2019/0115558 A1)
With respect to claim 3, Zhang and Chen teach the device of claim 1.  The references are silent with respect to the bendable device including a first buffer layer arranged between the hollow pieces and the flexible layer.  Zhang discloses an adhesive layer – element 48 - between the bending layer and the flexible layer (0042, Fig. 6).  Luo discloses a flexible device comprising an adhesive material providing the device with resistance to stress cracking during bending (0084), the adhesive material being interpreted as corresponding to a buffer layer.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the device of Zhang and Chen a first buffer layer between the hollow pieces 
Regarding claim 4, Zhang, Chen and Luo teach the device of claim 3.  Chen discloses the buffer layer – the adhesive material – disposed in a groove (0044, 0068, claim 1), thus it would have been obvious to one of ordinary skill in the art to form a first groove at one side of the hollow pieces in the device of Zhang and Chen near the flexible layer and fill it with the first buffer layer, as it is known in the art of flexible devices to fill grooves with buffer layers.
With respect to claim 5, Zhang and Chen teach the device of claim 1.  The references are silent with respect to the bendable device including a second buffer layer arranged between the hollow pieces and the bendable component.  Zhang discloses an adhesive layer – element 48 - between the bending layer and the flexible layer (0042, Fig. 6).  Luo discloses a flexible device comprising an adhesive material providing the device with resistance to stress cracking during bending (0084), the adhesive material being interpreted as corresponding to a buffer layer.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the device of Zhang and Chen a second buffer layer between the hollow pieces and the bendable component to provide the device with resistance to stress cracking during bending.
As to claim 6, Zhang, Chen and Luo teach the device of claim 5.  Chen discloses the buffer layer – the adhesive material – disposed in a groove (0044, 0068, claim 1), thus it would have been obvious to one of ordinary skill in the art to form a second groove at one side of the hollow pieces in the device of Zhang and Chen near the 
With respect to claim 9, Zhang, Chen and Luo teach the device of claim 3.  Luo discloses the first buffer layer made of a glue material (0068).
Regarding claim 10, Zhang, Chen and Luo teach the device of claim 5.  Luo discloses the second buffer layer made of a glue material (0068).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783